internal_revenue_service number release date uil cc ita b01 plr-100185-02 plr-100186-02 date re legend parent fund fund parent state x date date date date date date date date date dollar_figurea dollar_figureb dollar_figurec advisor auditors administrator administrator accounting agent dear sir or madam this letter is in response to a request for rulings of date submitted on behalf of fund and fund requesting relief under sec_301_9100-3 of the procedure and administration regulations to make the consent_dividend election under sec_565 of the internal_revenue_code for fund and to increase the consent_dividend election for fund facts fund and fund were incorporated on date in state x both funds report their income for federal_income_tax purposes under an overall accrual_method of accounting on a fiscal_year ending date each fund is registered as a closed-end management investment_company under the investment_company act of as amended u s c sec_80a-1 et seq act each fund elected to be treated as a regulated_investment_company ric under sec_851 beginning with their initial tax_year ended date fund and fund represent that they have at all times since their incorporation intended to be treated as rics fund is a percent owned subsidiary of parent which also is registered as a closed-end management investment_company under the act parent elected to be treated as a ric under sec_851 for its initial year ended date parent has at all times since its incorporation intended to be treated as a ric fund is a percent owned subsidiary of parent which also is registered as a closed-end management investment_company under the act parent elected to be treated as a ric under sec_851 for its initial year ended date parent has at all times since its incorporation intended to be treated as a ric the funds have an investment_advisor advisor auditors auditors administrators administrator and administrator and an accounting agent accounting agent accounting agent maintains the books_and_records for the funds administrator prepares fund 1's federal and state_income_tax returns auditors prepare the federal and state_income_tax returns for fund advisor is responsible for among other things reviewing the funds’ tax returns and arranging for their execution and timely filing for their tax_year ended date the funds’ federal_income_tax returns were timely filed the fund return contained form_972 consent of shareholder to include specific amount in gross_income whereby parent agreed to include dollar_figurea in its taxable_income as well as the related form_973 corporation claim for deduction for consent administrator was fund 2’s administrator only for its tax_year ended date dividends during a review of certain financial data that commenced on or about date an employee of advisor questioned the accretion of interest_income on certain securities predominantly zero coupon investments owned by the funds after a series of discussions with accounting agent it was determined that the funds’ interest_income was understated for their tax_year ended date on date the understatements were quantified to be dollar_figureb with respect to fund and dollar_figurec with respect to fund also on date advisor called auditors to discuss the matter auditors recommended that parents include in their taxable_income the amount of the funds’ understated income for parents’ tax_year ended date and to submit the instant request for relief parents filed their federal_income_tax returns for their tax_year ended date timely and included dollar_figureb and dollar_figurec in their respective taxable_income fund and fund represent that at the time this request was filed the funds had not been contacted by the internal_revenue_service with respect to an examination of their returns to the best of the knowledge of the funds and their auditors this request for relief was filed before the failure to make the elections was discovered by the service fund and fund represent further that neither fund used hindsight in making this request for relief no facts have changed since the due_date of the elections that make the elections advantageous to the funds additionally neither fund seeks to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 or was fully informed of the required election and related tax consequences and chose not to file the election also the funds submit that if an extension of time is granted to make the election under sec_565 for fund and to increase the election by fund the interests of the government will not be prejudiced since there have been no events that occurred between the time the elections should have been made and the present which would have the effect of lowering the funds’ tax_liability in the aggregate that is if the consent elections had been timely made and in the correct amounts the tax_liability of each fund in the aggregate would be the same as if relief were granted under this request law and analysis sec_565 provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid sec_1_565-1 of the income_tax regulations provides that the dividends_paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed not later than the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1_565-1 includes the extended due_date of a return filed pursuant to an extension of the time to file sec_301_9100-1 provides that the commissioner of internal revenue in exercising his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i the term regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 except as provided in paragraphs b i through iii of this section a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the service paragraphs b i through iii of sec_301_9100-3 provide that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight in the present case relief was requested before the failure to make the regulatory elections properly was discovered by the service further the funds are not seeking to alter a return position for which an accuracy-related_penalty could have been imposed nor were the funds informed of the required elections but chose not to file the elections moreover there is no indication that the funds are using hindsight in requesting relief specific facts material to the issue under consideration have not changed since the due_date for making the elections that make the elections advantageous to the funds sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment in this case the funds will not have a lower tax_liability in the aggregate for any taxable_year in which the elections apply than the funds would have had if the elections had been made timely also no taxable_year that would be affected by the elections had they been timely made is closed by the period of limitations on assessment conclusion based on the above fund and fund are granted an extension of days from the date of this letter within which they may execute and file a form_972 as to fund correct the amount of the sec_565 election by filing an amended form_972 as to fund and execute and file forms a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul m ritenour chief branch office of associate chief_counsel income_tax accounting enclosures cc
